IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0801
                               Filed July 22, 2015

SHELLY PARSON,
     Petitioner-Appellee,

vs.

JASON PARSON,
     Respondent-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Chickasaw County, George L.

Stigler, Judge.



       A husband appeals the court’s issuance of a protective order and its

decision to place the parties’ child in the mother’s temporary physical care.

APPEAL DISMISSED.



       Judith O’Donohoe of Elwood, O’Donohoe, Braun & White, L.L.P., Charles

City, for appellant.

       Kristy B. Arzberger of Arzberger Law Office, Mason City, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                         2



MULLINS, J.

       Jason Parson appeals the court’s issuance of a protective order that

prohibited him from having contact with his wife, Shelly Parson, and also

temporarily placed the parties’ child in Shelly’s physical care subject to Jason’s

visitation. He claims Shelly’s petition failed to allege he had ever thrown things at

Shelly and the evidence failed to demonstrate the specifics of any such incidents.

He claims the evidence does not support a finding of domestic abuse or that

there was any present danger to Shelly.        He also claims the court erred in

awarding Shelly temporary physical care.

       Shelly filed a petition for relief from domestic abuse on April 9, 2014. The

matter went to hearing on April 15, 2014, and the court issued the final domestic

abuse protective order the same day. The order provided that it would remain in

effect until April 15, 2015, unless modified, terminated, extended, or suspended.

While the order was modified permitting Jason to occupy the family home and

adjusting the timing of the mid-week visitation, the order was not extended

beyond April 15, 2015. The protective order has now expired.

       Our courts will not consider an action if it no longer presents a justiciable

controversy. Crowell v. State Pub. Defender, 845 N.W.2d 676, 681 (Iowa 2014)

(“If an appeal no longer presents a justiciable controversy because the disputed

issue has become academic or nonexistent, the appeal is ordinarily deemed

moot.”). “[O]ur test of mootness is whether an opinion would be of force or effect

in the underlying controversy. In other words, will our decision in this case have

any practical legal effect upon an existing controversy?” Grinnell Coll. v. Osborn,
                                         3



751 N.W.2d 396, 398–99 (Iowa 2008) (internal citations and quotation marks

omitted). Because the decision of the district court to issue the protective order

no longer has any direct consequences for the parties, the appeal is moot. We

have considered the exception to the mootness doctrine and have determined it

does not apply in this case. See In re Guardianship of Kennedy, 845 N.W.2d

707, 711 (Iowa 2014) (articulating the four-part test courts use to determine

whether to apply the exception to the mootness doctrine: “(1) the private or public

nature of the issue; (2) the desirability of an authoritative adjudication to guide

public officials in their future conduct; (3) the likelihood of the recurrence of the

issue; and (4) the likelihood the issue will recur yet evade appellate review”).

The appeal is therefore dismissed.

       APPEAL DISMISSED.